PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Bode, et al.
Application No. 16/065,940
Filed: June 25, 2018
Attorney Docket No.: 4385-1803717
For: Apparatus and Process for the Automated Chemical Synthesis of Compounds
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 12, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed January 5, 2022, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on April 6, 2022. A Notice of Abandonment was mailed April 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Corrected Replacement Drawing, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

The above-noted Replacement Drawing have been reviewed and accepted by the Examiner. The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed January 5, 2022, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.




This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received July 12, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/JONYA SMALLS/Lead Paralegal Specialist, OPET